The two proceedings, each for judicial settlement of a final account of fiduciaries of a decedent’s estate, the respective decedents having been husband and wife, which resulted in the two decrees under review, one in each proceeding, were treated as a single proceeding by the Surrogate’s Court of Rockland County. Three legatees appealed from so much of the decrees as made allowances of various counsel fees and their appeal as to one of the attorneys has been withdrawn by order of this court, made on consent; and one of the attorneys appealed from so much of the decrees as fixed his fee in an amount less than that sought by him. Decrees, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate of Richard Dickinson Jewett, deceased. No opinion. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ.